                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF INDIANA
                                          FORT WAYNE DIVISION

WILLIAM M.1,                                              )
                                                          )
                              Plaintiff,                  )
                                                          )
           v.                                             ) Case No. 1:19-cv-32
                                                          )
ANDREW M. SAUL,                                           )
Commissioner of Social Security,                          )
                                                          )
                              Defendant.                  )

                                           OPINION AND ORDER

           This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, William M., on January 31, 2019. For the following

reasons, the decision of the Commissioner is AFFIRMED.

                                                       Background

           The plaintiff, William M., filed applications for Disability Insurance Benefits and

Supplemental Security Income on November 30, 2015, alleging a disability onset date of March

15, 2015. (Tr. 12). The Disability Determination Bureau denied William M.’s applications

initially on February 3, 2016, and again upon reconsideration on May 17, 2016. (Tr. 12).

William M. subsequently filed a timely request for a hearing on July 2, 2016. (Tr. 12). A

hearing was held on September 15, 2017, before Administrative Law Judge (ALJ) John Carlton,

and the ALJ issued an unfavorable decision on February 16, 2018. (Tr. 12-27). Vocational

Expert (VE) Dale A. Thomas appeared by telephone at the hearing. (Tr. 12). The Appeals

Council denied review making the ALJ’s decision the final decision of the Commissioner. (Tr.

1-3).


1
    To protect privacy, the plaintiff’s full name will not be used in this Order.
       The ALJ found that the date last insured was December 31, 2021. (Tr. 14). At step one

of the five-step sequential analysis for determining whether an individual is disabled, the ALJ

found that William M. had not engaged in substantial gainful activity since March 15, 2015, the

alleged onset date. (Tr. 15).

       At step two, the ALJ determined that William M. had the following severe impairments:

substance abuse disorder, anxiety/depression, intellectual disorder, and chronic obstructive

pulmonary disease (COPD). (Tr. 15). The ALJ found that the medically determinable

impairments significantly limited William M.’s ability to perform basic work activities. (Tr. 15).

The ALJ noted that upon clinical examination William M. had coarse breath sounds, expiratory

wheezing, decreased breath sounds, and a cough at times. (Tr. 15). Regarding his mental

function, William M. reported alcohol misuse, anxiety, panic attacks in large groups or in public,

drug misuse, hyperactivity/persistent restlessness, racing thoughts, sleep disturbance, sadness,

depression, trouble concentrating and focusing, fear, nervousness in social situations,

nightmares, agitation, irritability, anger, hallucinations, paranoia, racing thoughts,

hypervigilance, and suspiciousness. (Tr. 15). The ALJ also indicated that William M. had the

following physical conditions: back pain, right-hand pain, and an eye injury. (Tr. 16).

However, the ALJ found that these physical impairments were non-severe because they had not

existed for twelve or more months. (Tr. 16).

       At step three, the ALJ concluded that William M. did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 16). The ALJ determined that

William M.’s physical impairments, considered singly and in combination, did not meet or

medically equal the criteria of any listed impairment. (Tr. 17). Next, the ALJ concluded that



                                                  2
William M.’s mental impairments, including substance use disorders, did not meet or medically

equal the criteria of any listed impairment. (Tr. 17). In making this finding, the ALJ considered

the paragraph B criteria for mental impairments, which required at least one extreme or two

marked limitations in a broad area of functioning which include:

               understanding, remembering, or applying information; interacting
               with others; concentrating, persisting or maintaining pace; and
               adapting or managing oneself.

(Tr. 17). The ALJ indicated that a marked limitation means the ability to function independently,

appropriately, effectively, and on a sustained basis is seriously limited, while an extreme

limitation is the inability to function independently, appropriately, or effectively, and on a

sustained basis. (Tr. 17).

       The ALJ found that William M. had moderate limitations in understanding, remembering,

or applying information; a moderate limitation in interacting with others; marked limitations in

concentrating, persisting, or maintaining pace; and moderate limitations adapting or managing

himself. (Tr. 17-18). Because William M.’s mental impairments did not cause at least two

“marked” limitations or one “extreme” limitation, the ALJ determined that the paragraph B

criteria was not satisfied. (Tr. 18). The ALJ also determined that William M. did not satisfy the

paragraph C criteria. (Tr. 18). Furthermore, the ALJ found that William M. did not satisfy the

paragraph A criteria for listing 12.05. (Tr. 18). The ALJ noted that no State agency

psychological consultant had concluded that a mental listing was medically equaled with the

substance use. (Tr. 18).

       After consideration of the entire record, the ALJ then assessed William M.’s residual

functional capacity (RFC) as follows:

               [B]ased on all of the impairments, including the substance use
               disorders, the claimant has the residual functional capacity to

                                                  3
               perform medium work as defined in 20 CFR 404.1567(c) and
               416.967(c) except no working at unprotected heights, no dangerous
               machinery, no working outdoors or in environments with excessive
               humidity, wetness, dust, odors, fumes, or pulmonary irritants or
               excess heat or cold, would be able to work in a typical office
               environment, limited to simple and routine work, limited to
               superficial interactions with the general public, would not be able to
               stay on task more than 70% of the workday, and would be
               consistently absent from work three or more days per month.

(Tr. 18).

        After considering the evidence, the ALJ found that William M.’s statements generally

were consistent with the evidence concerning his concentration deficits that he would be off task

and unable to consistently attend work. (Tr. 19). The ALJ afforded significant weight to the

opinion of psychological consultative examiner, Dr. Dan Boen, Ph.D., who found that William

M. would not be able to concentrate on the job and would not be able to stay on task. (Tr. 19).

        At step four, the ALJ found that William M. was unable to perform any past relevant

work. (Tr. 19). Considering William M.’s age, education, work experience, and RFC based on

all of the impairments, including substance use disorders, the ALJ determined that there were no

jobs in the national economy that he could perform. (Tr. 20).

        However, the ALJ considered that if William M. stopped the substance use, at step two

he would continue to have a severe impairment or combination of impairments that would cause

more than a minimal impact on his ability to perform basic work activities. (Tr. 20). The ALJ

found that William M. would still suffer from COPD and anxiety. (Tr. 20). Also, his

intelligence would continue to limit his mental functioning. (Tr. 20).

        At step three, the ALJ concluded that if William M. stopped the substance use, he would

not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 20).



                                                 4
The ALJ found that William M.’s impairments would not meet or medically equal the criteria for

listings 3.02, 12.04, 12.05, or 12.06. (Tr. 21).

       In considering the paragraph B criteria, the ALJ found that William M. would have

moderate limitations in understanding, remembering, or applying information; a moderate

limitation in interacting with others; moderate limitations in concentrating, persisting, or

maintaining pace; and moderate limitations adapting or managing himself, if he stopped

substance use. (Tr. 21). Because William M.’s mental impairments would not cause at least two

“marked” limitations or one “extreme” limitation, the ALJ determined that the paragraph B

criteria would not be satisfied. (Tr. 21). Additionally, the ALJ determined that William M.

would not satisfy the paragraph C criteria. (Tr. 21). Furthermore, the ALJ found that William

M. would not satisfy the paragraph A criteria of listing 12.05. (Tr. 22). The ALJ noted that no

State agency psychological consultant concluded that a mental listing was medically equaled if

William M. stopped the substance use. (Tr. 22).

       After consideration of the entire record, the ALJ then assessed William M.’s residual

functional capacity (RFC) as follows:

               If the claimant stopped the substance use, the claimant would have
               the residual functional capacity to perform medium work as defined
               in 20 CFR 404.1567(c) and 416.967(c) except no working at
               unprotected heights, no dangerous machinery, no working outdoors
               or in environments with excessive humidity, wetness, dust, odors,
               fumes, or pulmonary irritants or excess heat or cold, would be able
               to work in a typical office environment, limited to simple and
               routine work, limited to superficial interactions with the general
               public.

(Tr. 22). The ALJ explained that in considering William M.’s symptoms he followed a two-step

process. (Tr. 22). First, he determined whether there was an underlying medically determinable

physical or mental impairment that was shown by a medically acceptable clinical or laboratory



                                                   5
diagnostic technique that reasonably could be expected to produce William M.’s pain or other

symptoms. (Tr. 22). Then he evaluated the intensity, persistence, and limiting effects of the

symptoms to determine the extent to which they limited William M.’s functioning. (Tr. 22-23).

       The ALJ found that if William M. stopped the substance use his medically determinable

impairments reasonably could be expected to produce some of his alleged symptoms. (Tr. 23).

However, his statements concerning the intensity, persistence, and limiting effects of his

symptoms were not entirely consistent with the medical evidence and other evidence in the

record. (Tr. 23). The ALJ noted that regarding William M.’s alleged breathing problems,

clinical reports documented mostly clear lungs without wheezing/rales/rhonchi, excellent air

movement throughout all lung fields, and no increase in work of breathing. (Tr. 24). Next, the

ALJ noted that the evidence in the record did not fully support the degree of physical functional

limitations that William M. asserted. (Tr. 24). Finally, as for his psychological function, the

ALJ noted that William M.’s mental status examinations reflected good concentration, no

evidence of compulsions or excessive rumination, good eye contact, appropriate affect, and good

memory. (Tr. 24-25). William M.’s doctors noted some anxiety and mood disturbance, but

mostly noted normal mood, affect, and behavior. (Tr. 25).

       Finally, the ALJ considered the opinion evidence and afforded no weight to the opinion

of consultative psychological examiner, Dr. Boen. (Tr. 25). However, the ALJ afforded some

weight to the opinion of the State agency psychologists and little weight to the opinion of the

State agency medical consultants. (Tr. 25).

       At step four, the ALJ determined that if William M. stopped the substance use, he would

be unable to perform any past relevant work. (Tr. 26). Considering William M.’s age,

education, work experience, and RFC, the ALJ concluded that there were jobs in the national



                                                 6
economy that he could perform, including bench assembler (108,000 jobs nationally), laundry

worker (306,000 jobs nationally), and hand packager (57,000 jobs nationally). (Tr. 26). The

ALJ found that because William M.’s substance use disorder was a contributing factor material

to the determination of disability, William M. had not been disabled, within the meaning of the

Social Security Act, from the alleged onset date, March 15, 2015, through the date of the ALJ’s

decision, February 16, 2018. (Tr. 27).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097

(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the

correct legal standards and supported his decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported his findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Disability and supplemental insurance benefits are available only to those individuals



                                                 7
who can establish “disability” under the terms of the Social Security Act. The claimant must

show that he is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential

evaluation to be followed when determining whether a claimant has met the burden of

establishing disability. 20 C.F.R. §§ 404.1520, 416.920. The ALJ first considers whether the

claimant is presently employed or “engaged in substantial gainful activity.” 20 C.F.R. §§

404.1520(b), 416.920(b). If he is, the claimant is not disabled, and the evaluation process is

over. If he is not, the ALJ next addresses whether the claimant has a severe impairment or

combination of impairments that “significantly limits . . . physical or mental ability to do basic

work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see Williams v. Colvin, 757 F.3d 610,

613 (7th Cir. 2014) (discussing that the ALJ must consider the combined effects of the

claimant’s impairments). Third, the ALJ determines whether that severe impairment meets any

of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404, subpt. P, app. 1. If it

does, then the impairment is acknowledged by the Commissioner to be conclusively disabling.

However, if the impairment does not so limit the claimant’s remaining capabilities, the ALJ

reviews the claimant’s “residual functional capacity” and the physical and mental demands of his

past work. If, at this fourth step, the claimant can perform his past relevant work, he will be

found not disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e). However, if the claimant shows that

his impairment is so severe that he is unable to engage in his past relevant work, then the burden

of proof shifts to the Commissioner to establish that the claimant, in light of his age, education,

job experience, and functional capacity to work, is capable of performing other work and that



                                                  8
such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1520(f),

416.920(f); see Biestek v. Berryhill, 139 S. Ct. 1148 (2019) (upon the disability benefits

applicant’s request, vocational expert's refusal to provide the private market-survey data

underlying his opinion regarding job availability, does not categorically preclude the expert's

testimony from counting as “substantial evidence” but, instead, the inquiry is case-by-case).

       William M. has requested that the court reverse the ALJ’s decision and award benefits, or

in the alternative, remand this matter for additional proceedings. In his appeal, William M. has

argued that: (1) the ALJ erred in failing to incorporate limitations from all the medically

determinable impairments, both severe and non-severe, into the RFC and not considering the

combined impact; and (2) the ALJ improperly weighed the psychological consultative

examiner’s opinion.

       William M. has argued that the RFC did not properly account for deficiencies in

concentration, persistence, or pace. “The RFC is a measure of what an individual can do despite

the limitations imposed by his impairments.” Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir.

2004); 20 C.F.R. §§ 404.1545(a), 416.945(a). The RFC is based upon medical evidence—

including statements from medical sources about what the claimant still can do—as well as

“other evidence, such as testimony by the claimant or his friends and family.” Craft v. Astrue,

539 F.3d 668, 676 (7th Cir. 2008); 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). In a section

entitled, “Narrative Discussion Requirements,” SSR 96-8p specifically spells out what is needed

in the ALJ’s RFC analysis. This section of the Ruling provides:

               The RFC assessment must include a narrative discussion describing
               how the evidence supports each conclusion, citing specific medical
               facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
               activities, observations). In assessing RFC, the adjudicator must
               discuss the individual’s ability to perform sustained work activities
               in an ordinary work setting on a regular and continuing basis (i.e., 8

                                                 9
               hours a day, for 5 days a week, or an equivalent work schedule), and
               describe the maximum amount of each work-related activity the
               individual can perform based on the evidence available in the case
               record. The adjudicator must also explain how any material
               inconsistencies or ambiguities in the evidence in the case record
               were considered and resolved.

SSR 96-8p (footnote omitted). Thus, as explained in this section of the Ruling, there is a

difference between what the ALJ must contemplate and what he must articulate in his written

decision. “The ALJ is not required to address every piece of evidence or testimony presented,

but he must provide a ‘logical bridge’ between the evidence and his conclusions.” Getch v.

Astrue, 539 F.3d 473, 480 (7th Cir. 2008) (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.

2000)); see Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). Although the ALJ does not

need to discuss every piece of evidence, he cannot ignore evidence that undermines his ultimate

conclusions. Moore, 743 F.3d at 1123 (“The ALJ must confront the evidence that does not

support his conclusion and explain why that evidence was rejected.”) (citing Terry v. Astrue, 580

F.3d 471, 477 (7th Cir. 2009); Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009); Arnett v.

Astrue, 676 F.3d 586, 592 (7th Cir. 2012)). “A decision that lacks adequate discussion of the

issues will be remanded.” Moore, 743 F.3d at 1121.

       William M. contends that the RFC did not account for his limitations in concentration,

persistence, or pace, and that this failure runs contrary to Seventh Circuit case law. Yurt v.

Colvin, 758 F.3d 850 (7th Cir. 2014); Crump v. Saul, 932 F.3d 567 (7th Cir. 2019). The ALJ

found that William M. had moderate limitations with regards to concentrating, persisting, or

maintaining pace. (Tr. 21). In the mental RFC, the ALJ found that William M. would be able to

work in a typical office environment, limited to simple and routine work, and limited to

superficial interaction with the general public. (Tr. 22). William M. has argued that limiting him

to simple and routine work is insufficient under the Yurt standard to encompass concentration,

                                                 10
persistence, or pace factors considering his extensive psychiatric history, as well as the

limitations found in the consultative examination.

       The Seventh Circuit has “repeatedly rejected the notion that a hypothetical like the one

here confining the claimant to simple, routine tasks and limited interactions with others

adequately captures temperamental deficiencies and limitations in concentration, persistence, and

pace.” Yurt, 758 F.3d at 858-59; see also Winsted v. Berryhill, 923 F.3d 472, 476 (7th Cir.

2019) (“Again and again, we have said that when an ALJ finds there are documented limits of

concentration, persistence, and pace, the hypothetical question presented to the VE must account

for these limitations.”). However, the ALJ did not omit any documented limitation.

       In considering William M.’s moderate limitations with regard to concentrating,

persisting, or maintaining pace, the ALJ noted that William M. had trouble paying attention. The

ALJ also noted that Dr. Boen found that William M. had concentration deficits and that he could

not perform basic arithmetic. (Tr. 21). Moreover, in the RFC analysis the ALJ considered

William M.’s testimony that he could not concentrate/focus for long periods and that he could

read a book but did not remember what he read, and that he had difficulty focusing on television

programs. (Tr. 23).

       However, the ALJ indicated that, although symptomatic at times, William M.’s mental

status examination reflected good concentration, no evidence of compulsions or excessive

rumination, good eye contact, appropriate affect, and good memory. (Tr. 24-25). The ALJ also

found that William M.’s daily living activities demonstrated greater level of functioning than he

alleged. (Tr. 24). William M. performed some household chores like cleaning, yard work,

dishes, laundry, and cooking. (Tr. 25). He also testified to cleaning bathrooms, obtaining a high

school diploma, and having a driver’s license in the past. (Tr. 25). Furthermore, clinical notes



                                                 11
cited his reports of welding. (Tr. 25). The ALJ indicated that William M.’s daily living

activities demonstrated that he had the capacity to carry out high-level daily living activities

regardless of his symptoms and that he had the capacity to engage in appropriate social

interaction with people outside of a social circle. (Tr. 25).

       In the recent case of Burmester v. Berryhill, 920 F.3d 507 (7th Cir. 2019), the Seventh

Circuit affirmed the ALJ and the district court where the plaintiff failed to present evidence

supporting the alleged difficulties in concentration, persistence, or pace. In Burmester, the

plaintiff was found to have moderate difficulties in her ability to sustain concentration,

persistence or pace, and the RFC stated that she was “mentally limited to simple, routine,

repetitive tasks requiring only simple work-related decisions with few changes in the routine

work setting and no more than occasional interaction with supervisors, coworkers and the

general public.” The Seventh Circuit found this RFC to be sufficient as it included all the

findings that were supported by the medical evidence in the record. Burmester, 920 F.3d at 510.

       Here, William M.’s argument focuses primarily on prior case law. He did not provide

any discussion or point to any evidence that the ALJ failed to consider in assessing the RFC. See

Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (noting that the party challenging an agency

determination bears the burden of establishing that the error was harmful). In fact, the evidence

cited by William M. neither supported nor clarified his argument. Furthermore, in his response

brief, William M. misstates the limitations contained within the mental RFC. Thus, the court

finds that the ALJ’s RFC assessment was supported by substantial evidence.

       Next, William M. asserts that the ALJ improperly weighed the opinion of psychological

consultative examiner, Dr. Boen. William M.’s argument is underdeveloped and merely

speculative. An ALJ considers several factors when evaluating the opinion of a non-treating



                                                 12
medical source, including whether the source examined the claimant, the supportability of the

opinion, the consistency of the opinion with the record, and the specialization of the medical

source. 20 C.F.R. §§ 404.1527(c), 416.927(c). “An ALJ can reject an examining physician’s

opinion only for reasons supported by substantial evidence in the record; a contradictory opinion

of a non-examining physician does not, by itself, suffice.” Gudgel v. Barnhart, 345 F.3d 467,

470 (7th Cir. 2003). “An ALJ is not required to credit the agency’s examining physician in the

face of a contrary opinion from a later reviewer or other compelling evidence.” Beardsley v.

Colvin, 758 F.3d 834, 839 (7th Cir. 2014). Nevertheless, the court recognizes that “rejecting or

discounting the opinion of the agency’s own examining physician that the claimant is disabled ...

can be expected to cause a reviewing court to take notice and await a good explanation for this

unusual step.” Beardsley, 758 F.3d at 839.

       William M. was examined by Dr. Boen in January of 2016. Dr. Boen concluded that

William M. would have trouble understanding what he was asked to do on a job, but that he

could remember what he was asked to do on a job. (Tr. 512). Dr. Boen further concluded that

William M. would not be able to concentrate and that he would not be able to stay on task. (Tr.

512). Finally, Dr. Boen found that William M. would not be able to get along with coworkers

and that he would have trouble being able getting along with a boss. (Tr. 512). He diagnosed

William M. with mild intellectual disability, schizophrenia, and moderate major depressive

disorder, recurrent episode. (Tr. 511-512).

       The ALJ gave no weight to Dr. Boen’s opinion because it was based on William M.’s

subjective reporting that was inconsistent with the record. (Tr. 25). William M. alleged detailed

auditory and visual hallucinations to Dr. Boen at the examination. However, the ALJ noted that

William M. repeatedly denied having hallucinations to his treating providers and that no treating



                                                13
providers diagnosed him with schizophrenia. (citing Tr. 439, 495,577, 585). Moreover, William

M. reported to Dr. Boen that he had not used Spice since January of 2014. However, the ALJ

noted that the medical records indicated that he reported using Spice daily in January of 2015.

(citing Tr. 489).

       The court recognizes that patients’ self-reports often form the basis for psychological

assessments. Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015). However, the more consistent

a medical opinion is with the record as a whole, the more weight an ALJ will give to that

opinion. See 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). The ALJ considered that Dr. Boen

relied on William M.’s inconsistent self-reported symptoms, at least in part, in forming his

diagnoses and conclusion. Furthermore, in assessing what weight to afford Dr. Boen, the ALJ

relied upon the treatment notes of providers who had examined him. Accordingly, the ALJ’s

explanation for affording Dr. Boen’s opinion no weight was adequate to allow the court to trace

his path of reasoning. The court may not reweigh the evidence. The ALJ has supported his

decision with substantial evidence, and therefore remand is not appropriate.

       Based on the foregoing reasons, the decision of the Commissioner is AFFIRMED.

       ENTERED this 23rd day of December, 2019.

                                                            /s/ Andrew P. Rodovich
                                                            United States Magistrate Judge




                                                14
